Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jonathan L. Tolstedt on 4/29/2021.

The application has been amended as follows: not elected claims 24-30 have been canceled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record teaches a multi-mode display, comprising: an emissive display element comprising multiple pixel elements and configured to directly provide an image; a partial reflector, disposed on the emissive display element; a spatial light modulator disposed on the partial reflector; and a first absorbing polarizer disposed on the spatial light modulator.  The prior art of record does not teach nor suggest, in combination with the limitations above, wherein in a mode where the multi-mode display operates as a reflective display, to provide maximum reflection, the spatial light modulator is configured such that light is not rotated after passing through the absorbing polarizer, and to provide minimum reflection, the spatial light modulator is configured so that light is rotated after passing through the absorbing polarizer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290.  The examiner can normally be reached on Monday-Thursday 6:30-4:30 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871